Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 1 of 72 Page ID #:752




                          EXHIBIT 5
     Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 2 of 72 Page ID #:753


Tjoarman, Freda

From:                                     Daugherty, Melissa
Sent:                                     Monday, October 14, 2019 10:06 PM
To:                                       Tjoarman, Freda
Cc:                                       Kanno, Rita
Subject:                                  FW: [EXT] Tara Bartoli, et al. v. Rancho California RV Resort Owners Assoc., et al.
Attachments:                              Bartoli.Rancho.RV.Rsort.Letter2MelissaandRita.ReRequest4Supp.Responses.191014.pdf




                                                 Melissa T. Daugherty
                                                 Partner and Vice Chair Employment & Labor Practice, Chair of ADA
                                                 Compliance & Defense Practice
                                                 Melissa.Daugherty@LewisBrisbois.com

                                                 T: 213.580.3908 F: 213.250.7900

          th
633 W. 5 Street, Suite 4000, Los Angeles, CA 90071 | LewisBrisbois.com

Representing clients from coast to coast. View our nationwide locations.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient.
If you are not the intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are
required to notify the sender, then delete this email and any attachment from your computer and any of your electronic devices where
the message is stored.



From: mgonzalez@drllaw.com [mailto:mgonzalez@drllaw.com]
Sent: Monday, October 14, 2019 5:01 PM
To: Daugherty, Melissa; Kanno, Rita
Cc: emarkus@drllaw.com
Subject: [EXT] Tara Bartoli, et al. v. Rancho California RV Resort Owners Assoc., et al.


External Email


Dear Counsel:

Attached please find correspondence of today’s date. A copy was also sent via mail.

Please contact our office at your earliest convenience to coordinate scheduling of Local Rule 37-1 Pre-filing
Conference of Counsel.

Should you have any questions or concerns, please contact Mr. Markus directly.

Best Regards,



                                                                          1
    Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 3 of 72 Page ID #:754

Miriam Gonzalez
Legal Assistant
Dapeer Rosenblit Litvak, LLP
11500 W. Olympic Blvd. Suite 550
Los Angeles, California 90064
Tel (310) 477-5575
Fax (310) 477-7090
Email: mgonzalez@drllaw.com


NOTICE: This message is intended only for the addressee and may contain information that is privileged, confidential and/or attorney
work product. If you are not the intended recipient, do not read, copy, retain or disseminate this message or any attachment. If you have
received this message in error, please call the sender immediately at 310-477-5575 and delete all copies of the message and any
attachment. Neither the transmission of this message or any attachment, nor any error in transmission or misdelivery shall constitute
waiver of any applicable legal privilege.




                                                                   2
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 4 of 72 Page ID #:755
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 5 of 72 Page ID #:756
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 6 of 72 Page ID #:757
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 7 of 72 Page ID #:758
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 8 of 72 Page ID #:759
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 9 of 72 Page ID #:760
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 10 of 72 Page ID #:761
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 11 of 72 Page ID #:762
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 12 of 72 Page ID #:763
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 13 of 72 Page ID #:764
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 14 of 72 Page ID #:765
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 15 of 72 Page ID #:766
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 16 of 72 Page ID #:767
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 17 of 72 Page ID #:768
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 18 of 72 Page ID #:769
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 19 of 72 Page ID #:770
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 20 of 72 Page ID #:771
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 21 of 72 Page ID #:772
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 22 of 72 Page ID #:773
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 23 of 72 Page ID #:774
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 24 of 72 Page ID #:775
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 25 of 72 Page ID #:776
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 26 of 72 Page ID #:777
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 27 of 72 Page ID #:778
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 28 of 72 Page ID #:779
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 29 of 72 Page ID #:780
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 30 of 72 Page ID #:781
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 31 of 72 Page ID #:782
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 32 of 72 Page ID #:783
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 33 of 72 Page ID #:784
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 34 of 72 Page ID #:785
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 35 of 72 Page ID #:786
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 36 of 72 Page ID #:787
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 37 of 72 Page ID #:788
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 38 of 72 Page ID #:789
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 39 of 72 Page ID #:790
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 40 of 72 Page ID #:791
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 41 of 72 Page ID #:792
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 42 of 72 Page ID #:793
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 43 of 72 Page ID #:794
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 44 of 72 Page ID #:795
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 45 of 72 Page ID #:796
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 46 of 72 Page ID #:797
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 47 of 72 Page ID #:798
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 48 of 72 Page ID #:799
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 49 of 72 Page ID #:800
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 50 of 72 Page ID #:801
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 51 of 72 Page ID #:802
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 52 of 72 Page ID #:803
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 53 of 72 Page ID #:804
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 54 of 72 Page ID #:805
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 55 of 72 Page ID #:806
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 56 of 72 Page ID #:807
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 57 of 72 Page ID #:808
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 58 of 72 Page ID #:809
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 59 of 72 Page ID #:810
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 60 of 72 Page ID #:811
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 61 of 72 Page ID #:812
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 62 of 72 Page ID #:813
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 63 of 72 Page ID #:814
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 64 of 72 Page ID #:815
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 65 of 72 Page ID #:816
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 66 of 72 Page ID #:817
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 67 of 72 Page ID #:818
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 68 of 72 Page ID #:819
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 69 of 72 Page ID #:820
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 70 of 72 Page ID #:821
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 71 of 72 Page ID #:822
Case 5:18-cv-02643-MWF-KK Document 60-5 Filed 12/18/19 Page 72 of 72 Page ID #:823
